Title: VIII. To the Boston Gazette, 22 February 1773
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, February 22, 1773
       
       To the PRINTERS,
      
      In all General Brattle’s researches hitherto, aided and assisted as he has been by mine, we have not been able to discover, either that the judges at common law had their commissions quam diu se bene gesserint, or for life, or that the crown had authority to grant them in that manner. Let us now examine and see, whether estates for life, determinable only on misbehaviour or the demise of the Crown, can be derived to the Massachusetts Judges from any other source? If they can, they must be from the Charter, from the nomination and appointment of the Governor with the advice and consent of council, from the judges commissions, or from the law of the province; from one, or more, or all these together, they must be derived, if from any thing. For as the judges of the King’s bench and common bench, are in by the King’s grant or by custom or both, as justices of oyer and terminer, goal delivery, &c. are in by the King’s grant as the clerk of the peace, is said by Lord Holt in the case of Harcourt against Fox, to be in by the act of parliament 1 Wm. and Mary, and the officers whose places are in the gift of the chief justice, are in by the custom, so the Massachusetts Justices are in by one or more or all of the four titles mentioned above.
      And here the first inquiry is, what is meant by an officer’s being in by custom or by statute, &c.? And I suppose the true answer to be this, He is invested with his powers, is obligated to his duties, and holds his estate by that custom or statute, &c. And the next inquiry is, by what are our judges in? that is by what act, or instrument, are they cloathed with their power, bound to their duties, and intitled to their estates?
      By the Charter, there are no certain powers given them, no certain duties prescribed to them, nor any certain estate conferred upon them. The Charter impowers the Governor, with advice and consent of Council, to nominate and appoint them, that is, to designate the persons; nothing more.
      There are three sorts of officers in the charter. Those reserved to the nomination of the King, as the Governor, Lt. Governor, Secretary, and Judge of Admiralty. And it is not limited how long they shall continue, excepting the first Secretary Addington, and he is constituted expressly during pleasure; and the duration of all these officers, has been limited ever since, expressly by their commissions, to be during pleasure. The second sort of officers in the charter are those which the General Court are to name and settle, and the charter expressly says they shall be named and settled annually, so that their duration is ascertained in the charter. The third sort are those which the Governor with advice and consent of Council, is to nominate and appoint—And there are no duties imposed, no powers given, no estates limited to these in the charter. But the power of erecting judicatories, stating the rights and duties, and limiting the estates of all officers, to the council and courts of justice belonging, is given to the General Court, and the charter expressly requires, that all these courts shall be held in the King’s name, and that all officers shall take the oaths and subscribe the declarations appointed to be taken and subscribed, instead of the oaths of allegiance and supremacy. And it is in observance of this requisition in the charter, viz. That all courts shall be held in the King’s name, that the Judges commissions are in the King’s name. The governor and council designate a person, not to be the governor and council’s justice, but the King’s justice, not of the governor and council’s court, but of the King’s court. And the law of the province requires that the Justices of the Superiour Court should have a particular species of evidence, of their nomination and appointment, viz. a commission, otherwise as General Brattle says, a nomination and appointment recorded, would be enough. And here I cannot refuse myself the pleasure of observing that the opinion of Mr. Read, concurred with, and I humbly conceive was founded on these principles. Governor Belcher perswaded the council, that upon the appointment of a new governor, it was necessary to renew all civil commissions, and the same thing was proposed in council by his successor: But Mr. Read, who was then a member of the council, brought such arguments against the practice, that the majority of the board refused to consent to it, and it never has been done since. 2. Mass. Hist. 375, 6. This was an important service rendered his country by that great lawyer and upright man, and it was grounded upon the principles I have mentioned. Civil officers are not nominated to be the governor’s officers, they don’t hold their courts nor commissions in his name, but in the King’s, and therefore governors may come and go, as long as the same King reigns, and they continue the same officers. And in conformity to the same principles, upon the demise of the crown, the commissions must be renewed, because the charter requires they should be in the King’s name. The words are, “in the name of us, our heirs and successors” and therefore upon the accession of an heir apparent, i.e. after 6 months from his accession, the commissions must be renewed, otherwise they cannot be held in his name, nor the requisition in the charter complied with. I said in 6 months, because the statute of 6 Ann, c. 7 ss. 8. not the statute of the present King’s reign (as General Brattle supposes) has provided that no office, place or employment, civil or military, within the kingdoms of Great-Britain or Ireland, dominion of Wales, town of Berwick upon Tweed, Isles of Jersey, Guernsey, Alderney or Sarke, or any of her Majesty’s plantations, shall become void, by reason of the demise or death of her Majesty, her heirs or successors, Kings or Queens of this realm; but every person, &c. shall continue in their respective offices, places and employments, for the space of six months next after such demise or death, unless sooner removed and discharged by the next in succession as aforesaid.
      
      But to return, our Judges are not in merely by nomination and appointment of the Governor and Council, because they are not bound to their duties, nor vested with their powers by the charter immediately nor by that nomination and appointment. They are not in, by the grant of the king merely or by their commissions, because their court is not erected, their powers are not derived, their duties are not imposed, and no estate is limitted by that grant. But their commission is nothing more than a particular kind of evidence, required by the province law, to shew their conformity to the charter in holding their court in the king’s name, and to shew their nomination and appointment, or the designation of their persons to those offices by the governor and council.
      It is the law of the province, which gives them all the powers and imposes upon them all the duties of the courts of king’s bench, common pleas, and exchequer; but it does not limit to them any estate, in their offices. If it had said as it ought to have said, that they shall be commissionated quam diu se bene gesserint, they would have been so commissionated, and would have held estates for life in their offices.
      Whence then can General Brattle claim for them an estate for life in their offices? No such estate is given them by the charter, by their nomination and appointment, by their commissions, nor by the law of the province.
      I cannot agree with General Brattle, that “supposing a corrupt Governor and a corrupt Council, whether the words in the commission are so long as the Governor and Council please, or during good behaviour, will just come to the same thing.” Because in the one case a judge may be removed, suddenly and silently, in a Council of seven only; in the other, not without an hearing and tryal, and an opportunity to defend himself before a fuller board, knowing his accuser and the accusation: And this would be a restraint even to corruption itself, for in the most abandoned state of it, there is always some regard shewn to appearances.
      It is no part of my plan, in this rencounter with the General, to make my Compliments to his Excellency Governor Hutchinson and the present Council: But I may be permitted, to say that the Governor differs in sentiment, from his Major General, about the power of the Governor and Council. In a note in the second volume of the history of the Massachusetts-Bay, we have these words, “The freedom and independency of the judges of England, is always enumerated among the excellencies of the constitution. The Massachusetts judges are far from independent. In Mr. Belcher’s administration, they were peculiarly dependent upon the Governor. Before and since they have been dependent upon the Assembly for their salary granted annually, which sometimes has been delayed, sometimes diminished, and rarely escapes being a subject of debate and altercation. The dependency in Mr. Belcher’s time, is attributed to the pusillanimity of the Council, as no appointment can be made without their advice. And we are told too that the emoluments of a Massachusetts Counsellor are very small, and can be but a poor temptation to sacrifice virtue.”
      All this however has been found in many instances, by experience to be but a poor consolation to the people. Four gentleman, a majority of seven, have since Mr. Belcher’s day, been found, under the influence of the same pusillanimity, and for the sake of those emoluments, small as they are, or some other emoluments, have been seen to sacrifice virtue. And it is highly probable men will be composed of the same clay, fifty years hence, as they were forty years ago, and therefore they ought not to be left exposed to the same temptations.
      The next thing observable in the General’s last publication, is this, “The parliament grants” (says he) “no salaries to the judges of England, the King settles the salaries and pays his judges, out of the civil list.” How is it possible this gentleman should make such mistakes? What is the King’s civil list? Whence do the monies come to discharge it? Is it a mine of gold? A quarry of precious stones? The King pays the judges! Whence does he get the money? The Crown, without the gift of the people is as poor as any of the subjects. But to dwell no longer upon an error so palpable and gross, let us look into the book. The act of parliament of the 12 and 13 Wm. 3d, expressly enacts, that the judges salaries shall be ascertained and established, meaning no doubt at the sums, which had then usually been allowed them. And another act of parliament was made in the 32d year of George the second, c. 35. augmenting the salaries of the puisne judges five hundred pounds each, and granting and appropriating certain stamp duties to the payment of it—With what colour of truth then can the General say that parliament grants no salaries, but that the King settles the salaries?
      Another thing that follows is more remarkable still. “The act of parliament” (says the General, meaning the late act impowering the Crown to appropriate monies, for the administration of justice, in such colonies, where it shall be most needed) “was made for no other reason than this, that the King might not pay them, (i.e. the judges) out of the civil list, but out of another fund, the revenue.” The General seems to have in his mind a notion that the King’s civil list is, a magazine of gold and silver, and the Crown a spot where diamonds grow. But I repeat it, the Crown has no riches but from the gifts of the people.
      The civil list means an enumeration of the King’s civil officers and servants, and the sums usually allowed them as salaries, &c. But the money to discharge these sums is every farthing of it granted by parliament. And without the aid of parliament, the Crown could not pay a porter.
      Near the beginning of every reign the civil list revenue is granted by parliament. But are the Massachusetts Judges in the King’s civil list? No more than the Massachusetts major-general is. If a minister of state, had taken money from the civil list revenue to pay our Judges, would it not have been a misapplication of the public money? Would it not have been peculation? And in virtuous times, would not that minister have been compelled to refund it out of his own pocket? It is true, a minister, who handles the public money, may apply it to purposes for which it was never intended nor appropriated. He may purchase votes and elections with it, and so he may rob the treasury chests of their guineas, and he has as good a right to do one as the other, and to do either, as to apply monies appropriated to the king’s civil list, to the payment of salaries to the Massachusetts Judges.
      Without the late act of parliament therefore, as the King could not pay our Judges out of the civil list, because the King can do no wrong, he could not pay them at all, unless he had given them presents out of his privy purse. The act must therefore have been made to enable the King to pay them; with what views of policy, I leave to be conjectured by others.
      I am very nearly of a mind with the general, that a lawyer who holds the Judges offices here to be during good behaviour, must do it, upon his principles, because I can see none much more solid to ground such an opinion upon. But I believe his principles appear by this time, not to be infallible.
      The General solemnly declares, that Mr. Reed, held this opinion, and upon, his principles. Mr. Reed’s opinion deserves great veneration, but not implicit faith; and indeed if it was certain that he held it, what resistance could it make against the whole united torrents of law, records and history? However, we see, by the report, the general was pleased to give the public of Lord Holt’s words, that it is possible for him to mistake the words and opinions of a sage; and therefore it is possible he may have mistaken Mr. Reed’s words as well as his lordships.
      
      I believe the public is weary of my speculations, and the subject of them. I have bestowed more labour upon General Brattle’s harangue in town-meeting, and his writings in the news-paper, than was necessary to shew their Imperfection: I have now done with both—and subscribe myself, your’s, General Brattle’s, and the Public’s well-wisher and very humble Servant,
      
       JOHN ADAMS
      
     